DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Particularly: 
From claim 20: “means for predicting future temperatures of the memory” is interpreted as at least including a memory controller, which may include firmware, processing circuitry, a microprocessor, an ASIC, etc., performing the algorithm of using previously sampled temperature measurements from temperature sensors to predict temperatures by minimizing a sum of squares of errors of the equation 
    PNG
    media_image1.png
    32
    160
    media_image1.png
    Greyscale
 by varying ‘R’ on an exponential scale and estimating ‘K’ at every ‘R’ until a minimum error is found, using a binary search of ‘R’ [0087-0095]. 
From claim 20: “means for determining temperature thresholds based on the predicted temperatures of the memory” is interpreted as at least including a memory controller, which may include firmware, processing circuitry, a microprocessor, an ASIC, etc. However, there is no algorithm disclosed for performing the claimed functionality as required by MPEP 2181(II)(B).  
From claim 20: “means for applying memory throttling delays in response to reaching the temperature thresholds determined based on the predicted temperatures of the memory” is interpreted as at least including a memory controller, which may include firmware, processing circuitry, a microprocessor, an ASIC, etc. However, there is no algorithm disclosed for performing the claimed functionality, as the only analogous functionality disclosed by the specification includes triggering “the model” after a certain temperature is hit, for which the certain temperature is not determined based on the temperature thresholds determined based on the predicted temperatures of the memory. Importantly, most discussions of temperatures thresholds in the specification involve static thresholds that are not the subject of the disclosed invention [0059-0061]. Other discussions of thresholds are temperature thresholds that are used to indicate a decision making period by the controller, or a worst-case exception temperature threshold, both of which are not determined based on predicted temperatures [0096]. Finally, a controller is disclosed as “giving optimal delays” at “certain temperature thresholds” based on the estimated curve [0063]. However, from the context of the disclosure, it is clear that the optimal delays are based on the estimated curve, and not the certain temperature thresholds, as there is never a discussion of how to obtain a temperature threshold based on an estimated curve, but there is some discussion that a delay is determined based on the curve [0020] (“determine a memory throttling delay to apply based on the estimated future temperature curve”) [0061] (“a solution is needed that gives optimal delays based on future curve prediction instead of just the temperature at any instant”) [0097] (“So, dynamic data driven throttling estimates the delay based on the curve estimation”). Accordingly, there is no algorithm disclosed that indicates how to perform “applying memory throttling delays in response to reaching the temperature thresholds determined based on the predicted temperatures of the memory” because the specification never discloses temperature thresholds determined based on the predicted temperatures of the memory, or how to apply memory throttling delays in response to reaching the temperature thresholds. Instead, the specification indicates that memory throttling delays are applied dynamically based on future temperature curve predictions. 

Claim Objections
Claims 5, 13 and 16-17 are objected to because of the following informalities:
Claim 5 recites, “in the time windows”, which as best understood by the Examiner, should be amended to recite, “in the plurality of time windows”. 
Claim 13 recites, “wherein the curve of temperatures is predicted based on...”, which as best understood by the Examiner, should be amended to recite, “wherein the predicting the curve of temperatures is 
Claim 16 recites, “further comprising using a minimizing-a-sum-of-squares-of-errors technique to predict the curve of temperatures”, which as best understood by the Examiner, should be amended to recite, “wherein the predicting the curve of temperatures comprises 
Claim 17 recites, “predicting a new curve”, which as best understood by the Examiner, should be amended to recite, “predicting a new curve of temperatures that the memory will experience”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20: 
Claim 20 is rejected for reciting “means for determining temperature thresholds...” and “means for applying memory throttling delays in response to reaching the temperature thresholds determined...” because there is no corresponding structure in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm) for performing the claimed functions. Without a disclosed algorithm (see the claim interpretation section above), the claim is indefinite. [MPEP 2181(II)(B)].


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “determine temperature thresholds based on the estimated future temperature curve”. However, this limitation was not disclosed in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Although [0063] recites, “the controller 102 (e.g., firmware) utilizes memory array (e.g., NAND) 104 temperature sensor data to estimate a future temperature curve and give optimal delays at certain temperature thresholds based on the estimated curve”, the Examiner finds that the cited portion indicates the optimal delays are determined based on the estimated curve, and not the temperature thresholds. Particularly, the cited portion indicates that the controller “estimate[s]” the future temperature curve, and “gives” optimal delays, but there is no corresponding action performed by the controller with respect to the “certain temperature thresholds”. Instead, the “certain temperature thresholds” appear to be pre-set, or at least not determined by the controller. This interpretation is supported by the greater context of the disclosure, which indicates the “optimal delays” given by the controller are based on the estimated curve (and not the temperature thresholds) [0020] (“determine a memory throttling delay to apply based on the estimated future temperature curve”) [0061] (“a solution is needed that gives optimal delays based on future curve prediction instead of just the temperature at any instant”) [0097] (“So, dynamic data driven throttling estimates the delay based on the curve estimation”). Accordingly, the specification does not disclose determining thresholds based on an estimated curve and the limitation is considered new matter.
Finally, assuming arguendo that [0063] recites that temperature thresholds are “determined based on the estimated curve”, “simply restating the function recited in the claim is not necessarily sufficient” to establish possession by Applicant [MPEP 2161.01(I)]. In this case, such a disclosure would not be sufficient to indicate to one of ordinary skill in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed. The disclosure is insufficient because it describes the invention with functional language without sufficiently identifying how the function is performed [MPEP 216.01(I)]. Accordingly, one of ordinary skill in the art would be left wondering if Applicant had not yet made the invention complete or “ready for patenting” because details, additional disclosure, drawings, and identifying characteristics of the invention are not disclosed in a way to show that Applicant was in possession of the claimed invention [MPEP 2163.02]. For example, one of ordinary skill in the art would be left wondering how the applicant determined (or intended) temperature thresholds (to be determined) from the estimated future temperatures. Since “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”, the specification lacks a written description of the claimed invention. 
Claim 1 further recites, “apply memory throttling delays in response to reaching the temperature thresholds determined based on the estimated future temperature curve”, which is rejected for reasons analogous to those indicated for the limitation above. Additionally, since the specification does not disclose determining temperature thresholds based on the estimated future temperature curve, it logically cannot have disclosed applying memory throttling delays in response to reaching those temperature thresholds. Finally, the only throttling performed in response to reaching a threshold temperature in the specification is static throttling, which is not performed based on any temperatures determined based on the estimated future temperature curve [0059-0061] [0096]. 
Regarding claim 12: 
Claim 12 is rejected for reasons analogous to those indicated for claim 1 because claim 12 recites, “determining temperature thresholds based on the predicted curve of temperatures” and “applying memory throttling delays in response to reaching the temperature thresholds determined based on the predicted curve of temperatures”, which was not disclosed in the specification and is regarded as new matter, and additionally/alternatively was not sufficiently disclosed to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention . 
Regarding claim 20: 
Claim 20 is rejected for reasons analogous to those indicate for claim 1 because claim 20 recites, “determining temperature thresholds based on the predicted temperatures of the memory” and “applying memory throttling delays in response to reaching the temperature thresholds determined based on the predicted temperatures”. Additionally, the identified limitations were interpreted under 35 U.S.C. §112(f) and the specification was found deficient in disclosing a corresponding algorithm for performing the claimed functions, accordingly the limitations were found indefinite under 35 U.S.C. §112(b) and are therefore found to lack adequate written description under 35 U.S.C. §112(a) [MPEP 2163.03(VI)].  
Regarding claims 2-11 and 13-19: 
Claims 2-11 and 13-19 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As an initial matter, under the Alice Framework Step 1 analysis, claims 1-20 fall within the four statutory categories of patentable subject matter: a process, machine, manufacture, and composition of matter as claims 1-11 and 20 claim a machine, and claims 12-19 claim a process.
Regarding claim 1 and analogous claims 12 and 20: 
Under the Alice Framework Step 2A prong 1, the claim recites the mental processes of “determine a temperature of the memory”, “estimate a future temperature curve based on the temperature of the memory” and “determine temperature thresholds based on the estimated future temperature curve”, which may all be performed mentally. For example, a person may determine a memory is room temperature because it is not being operated (“mental processes include observations, evaluations, judgments, and opinions”) [MPEP 2106.04(a)(2)(III) ¶2]. Therefore, the broadest reasonable interpretation of “determine a temperature of the memory” recites a mental process. Additionally, if a person knows that a current temperature of the memory is 40° C, but was recently 35° C, the person may mentally estimate a future temperature curve of the memory increasing to 45° C and then 50° C, or if a memory is not being operated, the person may determine the future temperature curve is that the memory will remain at room temperature. Therefore, the broadest reasonable interpretation of “estimate a future temperature curve based on the temperature of the memory” recites a mental process. Finally, if a person knows that a memory should not obtain a temperature of 50 °C, and that an estimated future temperature curve indicates the memory will reach a temperature of 50° C, the person may mentally determine a temperature threshold to apply throttling at 45° C to prevent the memory from obtaining the temperature that it should not reach. Therefore, the broadest reasonable interpretation of “determine temperature thresholds based on the estimated future temperature curve” recites a mental process.  Accordingly, the claims recite the mental processes identified above and the claim recites an abstract idea. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
The claim recites the additional elements of a storage system that includes a memory and controller configured to perform the claimed operations. However, these elements are recited at a high level of generality (i.e. the memory is recited generically, and no special structures of the controller are claimed such that one of ordinary skill in the art would consider it a generic programmable processor with instructions) such that they amount to no more than mere instructions to apply the exception using generic computer components [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim recites the additional element of “apply memory throttling delays in response to reaching the temperature thresholds determined based on the estimated future temperature curve”. However, this limitation only recites the idea of a solution or outcome and therefore attempts to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. For example, there is no description of how the memory throttling delays are applied, how the appropriate delays are determined, or even how the abstract idea is applied (i.e. how memory thresholds are determined based on the future temperature curve). Accordingly, it is equivalent to the words “apply it” and does not integrate the abstract idea into a practical application or provide significantly more. Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015); [MPEP 2106.05(f)]. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with mere instructions to “apply it” by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f) Furthermore, the additional limitations do not amount to significantly more by a reciting the idea of a solution or outcome of applying memory throttling delays based on the determine temperature thresholds determined based on the abstract idea. Reciting the idea of a solution or outcome is mere instructions to apply the abstract idea and cannot provide an inventive concept. See MPEP 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible. 
The rejection of claim 12 is analogous to that performed above for claim 1, except claim 12 does not recite some of the generic computer components as claim 1, and therefore the analysis of the generic computer components from claim 1 are unnecessary in the analysis of claim 12. 
The rejection of claim 20 is analogous to that performed above for claim 1, except the 35 U.S.C. §112(f) interpretation of claim 20 imparts mathematical recitations into the abstract idea for estimating the future temperature curve. However, the mathematical recitations do not render the claim non-abstract. As algorithms for the “means for determining temperature thresholds” and “means for applying memory throttling delays in response to reaching the temperature thresholds” were not found in the specification, they are analyzed according to their plane language and therefore analogous to the analysis performed for claim 1.  
Regarding claim 2 and analogous claim 13: 
 Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1. Furthermore, the claim clarifies that mental process of estimating the future temperature curve is based on a saturating temperature (K) and a curvature factor (R). However, given a saturating temperature of 100 and a thermal time constant (i.e. curvature factor) of 5 minutes, one could mentally visualize (for example, based on a starting temperature of 0) that a memory would heat to 63 degrees in five minutes (i.e. 1 time constant), and then the future temperature curve asymptotically reaching 100 degrees in about 30 minutes (i.e. 6 time constants) after reaching 98 degrees in 20 minutes (i.e. four time constants) and 99 degrees in 25 minutes (i.e. 5 time constants) based on knowledge of a step response in systems controlled by time constants (supported by Applicant’s disclosure that the memory response according to a time constant (R) in the equation from [0074]). Additionally, the claim may now implicate the recitation of math, as Applicant’s specification indicates that estimating a future temperature curve using a saturating temperature and curvature factor is based on the equation in [0089], for which the sum of the square of the errors of the sampled temperatures and the equation are determined until the parameters are selected and the curve is estimated according to the formula seen in [0089], such as shown in [Fig. 7]. Accordingly, estimating a future temperature curve of the memory based on K and R is determined according to the formula seen in [0089] and therefore recites the performance of math. ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). 
The claim does not recite any additional elements, and is therefore rejected according to a similar analysis performed in claim 1 for the Step 2B analysis because the recitation of an additional abstract idea in claim 2 does not render the claim non-abstract. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 2 is not patent eligible.
Regarding claim 3 and analogous claim 14: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application. 
Claim 3 recites the additional element, “wherein the controller is further configured to sample temperatures of the memory over a plurality of time windows”. However, this limitation recites insignificant extra-solution activity as it amounts to necessary data gathering and data output for performing the judicial exception as it is analogous to other limitations found to be mere data gathering by the courts, such as mere data gathering or selecting a particular source or type of data to be manipulated: Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016). Therefore, the limitation only amounts to mere data gathering or selecting a particular source or type of data to be manipulated and does not integrate the judicial exception into a practical application. [MPEP 2106.05(g)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for claim 1, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea identified in claim 1 with the additional instructions to apply it by reciting the idea of a solution or outcome with a generic controller and generic memory. Additionally, the step of sampling temperatures of the memory over a plurality of time windows is insignificant extra solution activity recited at a high level of generality and amounts to activity recognized by the courts as well understood, routine, and conventional. For example, sampling temperatures from a temperature sensor (i.e. reading temperature values) is activity analogous to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Accordingly, including the well understood, routine, and conventional activity recited at a high level of generality with the abstract idea does not provide an inventive concept or significantly more than the abstract idea by itself [MPEP 2106.05(d)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 3 is not patent eligible.
Regarding claim 4 and analogous claim 15: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1. Additionally, the claim implicitly recites the abstract idea of determining “a length of a time window, a frequency of sampling in a time window, and a number of time windows in the plurality of time windows” “based on the sampled temperatures of the memory” because all of these determinations may be performed mentally. For example, as indicated in the specification, a shorter time window may be determined based on a high temperature, a frequency of sampling in a time window may be determined to be higher based on a higher temperature, and a number of time windows in the plurality of time windows may be determined to be higher based on a higher temperature. Accordingly, claim 4 recites an additional abstract idea. 
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
The claim recites the storage system “dynamically changes” the values of the aforementioned determinations. However, as any details of how these values are dynamically changed are absent from the claims, this limitation is interpreted as indicating that the aforementioned limitations are performed with a computer with generic computer components. [MPEP §2106.05(f)]. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the Step 2B analysis for claim 1, the claim considered as a whole does not amount to significantly more than the abstract idea. As a whole, the claim merely recites the abstract idea with mere instructions to “apply it” by a generic controller with a generic memory device to use computers as tools to implement the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP § 2106.05(f). Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 1 is not patent eligible.
Regarding claim 5: 
Claim 5 clarifies that the abstract idea from claim 1 is performed using sampled temperatures in the time windows. However, this limitation does not prevent the mental process identified in claim 1 from being performed mentally. For example, one could determine from sampled temperatures at 1m intervals of 5 degrees, 10 degrees, and 15 degrees, that a future temperature curve would be 20 degrees, 25 degrees, and 30 degrees after more minutes elapse, respectively. Accordingly, claim 5 is rejected according to a similar analysis performed for claim 3. 
Regarding claim 6 and analogous claim 16: 
Claim 6 clarifies that the abstract idea of estimating the future temperature is a mathematical calculation by reciting that the controller is configured to estimate the future temperature curve by minimizing a sum of squares of errors (see calcs performed in specification [0092-0094] for minimizing a sum of squares of errors). Accordingly, claim 6 is rejected according to a similar analysis for claim 1 with the understanding that the estimating step recites a mathematical calculation. 
Regarding claim 7 and analogous claim 17: 
Claim 7 recites that the abstract idea is performed again after applying the abstract idea. Accordingly, claim 7 is rejected under a similar analysis to claim 1, as performing an abstract idea again does not render an abstract idea non-abstract. 
Regarding claim 8 and analogous claim 18: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claim 8 recites that the additional limitation that the controller is configured to apply static throttling as an exception handling operation. However, the limitation only functions to limit the application of the abstract idea to the technological environment of storage systems that apply static throttling where fixed delays are introduced where the temperature of the storage system reaches a certain threshold (i.e. as an exception handling operation) [0002] [0059-0060]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for claim 1, the claim considered as a whole does not amount to significantly more than the abstract idea because as a whole, the claim merely recites the abstract idea of with mere instructions to apply it by claiming the idea of a solution or outcome and applying the abstract idea with a generic computer to use computers as tools to implement the abstract idea. Additionally, the additional limitation of applying static throttling as an exception handling operation does not provide an inventive concept or significantly more because it only generically links the application of the abstract idea to technological environment of storage systems that perform static throttling in response to reaching a temperature threshold, as indicated in [0002] and [0059-0060] of the specification. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 8 is not patent eligible.
Regarding claim 9: 
Under the Alice Framework Step 2A prong 1, the claim recites the abstract idea from claim 1.
Under the Alice Framework Step 2A prong 2, the claim is evaluated for additional elements that integrate the judicial exception into a practical application.
Claim 9 recites that the additional limitation that the memory is a three-dimensional memory. However, the limitation only functions to limit the application of the abstract idea to the technological environment of storage systems with 3-dimensional memory [0028] [0045] [0105-0111]. Accordingly, the limitation fails to integrate the judicial exception into a practical application [MPEP 2106.05(h)].
Under the Alice Framework Step 2B, for at least the reasons cited with respect to the Step 2A prong 2 analysis and the analysis for claim 1, the claim considered as a whole does not amount to significantly more than the abstract idea because as a whole, the claim merely recites the abstract idea of with mere instructions to apply it by claiming the idea of a solution or outcome and applying the abstract idea with a generic computer to use computers as tools to implement the abstract idea. Additionally, the additional limitation of the memory including 3-dimensional memory only functions to limit the application of the abstract idea to the technological environment of storage systems with 3-dimensional memory [0028] [0045] [0105-0111]. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception to not amount to significantly more than the abstract idea itself [MPEP 2106.05(h)]. Therefore, the claim elements considered individually, in combination, and as a whole, do not provide significantly more than the abstract idea. For these reasons, claim 9 is not patent eligible.
Regarding claim 10 and analogous claim 19: 
Claim 10 is rejected under a similar analysis to that performed for claim 9, where the technological environment is an embedded memory in a host instead of a 3-dimensional memory. The embedded memory is described in the specification in [0046]. 
Regarding claim 11: 
Claim 11 is rejected under a similar analysis to that performed for claim 9, where the technological environment is a removable storage system for connection to a host, such as an SD or micro-SD card disclosed in the specification [0046].

Allowable Subject Matter
Although a search was performed for the subject matter of the claims, the subject matter of the claims could not be found. Particularly, “determine temperature thresholds based on the estimated future temperature curve” in combination with the other limitations from claim 1 was searched for, but not found. Accordingly, a prior art rejection has not been made. The closest prior art of record instead teaches thresholds based on a safe operating condition of the memory (thresholds based on safe operating temperature [0153] of Ishii, threshold based on performance and reliability degrading [0005] [0025]), threshold based on critical temperature set by the manufacture, with buffer for risk of damage [Col 22: 20-32] [Col 23: lines 5-20], or dynamically adjusted delays (see previous rejection based on Amir (US 9,760,311 B1), Chandra (US 2016/0124475 A1) and Time_Constant (Wikipedia page), or [0057] of Kulkarni (US 2020/0363856 A1) or [Fig. 8] of Hankendi (US 2017/0220022 A1), which are not temperature thresholds that are based on a future temperature curve of the memory. Accordingly, the limitation would not have been obvious to one of ordinary skill in the art.

Response to Arguments: 
In response to the amendments to the claims, the previous objections to the claims has been withdrawn. However, in response to the amendments, a new objection has been made to claims 5, 13 and 16-17. 
In response to the amendments to the claims, the previous rejection of claim 15 under 35 U.S.C. §112(b) has been withdrawn. However, in response to the amendments to the claims, a new 35 U.S.C. §112(b) rejection has been made to claim 20. 
In response to the amendments to the claims, a new 35 U.S.C. §112(a) rejection has been made to claims 1-20. 
A new 35 U.S.C. §101 rejection has been made to claims 1-20, accordingly, the office action is made non-final. 
In response to the amendments to the claims, the previous 35 U.S.C. §103 rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303) 297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139